UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 15, 2011 THE WENDY’S COMPANY (Exact Name of Registrant as Specified in Charter) Delaware 1-2207 38-0471180 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) One Dave Thomas Blvd. Dublin, Ohio 43017 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (614) 764-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 15, 2011 The Wendy’s Company (the “Company”) announced that J. David Karam, President of Wendy’s North America, will leave the Company effective as of the end of 2011. 2 SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE WENDY’S COMPANY Date: November 15, 2011 By: /s/ Nils H. Okeson Nils H. Okeson Senior Vice President, General Counsel and Secretary 3
